Citation Nr: 1232713	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury (left knee disability).

2. Entitlement to a compensable rating for residuals of a fracture of the right ring and little fingers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982, from February 1984 to February 1987, and from August 1987 to April 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA paperless claims processing system contains electronic copies of recent VA treatment records not associated with the paper claims file.  These include records as recent as April 2012 that are directly relevant to the Veteran's claim for an increased rating for left knee disability.

This case was the subject of an April 2011 Order of the Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand of the parties dated in April 2011, and vacated the Board's September 2010 decision as to the issues currently on appeal.  

This case was further the subject of a July 2011 Board remand, for the purpose of compliance with the Court's Order.

As will be discussed further below, the Veteran raised a claim for service connection for right middle finger disability in May 2005.  In a July 2011 Board remand, the Board directed that the claim be adjudicated prior to final adjudication by the Board of the Veteran's claims for an increased rating for disability of the right ring and little fingers, for the reason that the service connection claim and the increased rating claims are inextricably intertwined.  In addition, in its July 2011 remand the Board found that the issue of whether new and material evidence has been received to reopen a claim for service connection for a back disorder as secondary to the service-connected left knee disorder had been raised by the record but not adjudicated by the RO/AMC.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 Board remand, at page 5, action paragraph number 6, the Board requested the RO/AMC to adjudicate the Veteran's claim for a service connection for right middle disability.  The Board found that the claim for service connection for right middle finger disability was inextricably intertwined with the appealed claim for a compensable rating for disability of the right little and ring fingers.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy).  Neither the VA paperless claims file processing system nor the Veteran's paper claims file contains any indication that the RO has adjudicated the Veteran's claim for service connection for disability of the right middle finger.  The claims must therefore be remanded for compliance with the Board's July 2011 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").

In addition, at an August 2011 VA examination of the left knee, the examiner appears to have overlooked evidence of a post-service torn meniscus of the left knee (as opposed to a previously repaired tear of the meniscus), as diagnosed in a VA MRI report dated in May 2005 and by VA examiners in July 2005 and May 2007.  

Further, evidence received since the time of the August 2011 VA examination continues to reflect a current tear of the medial meniscus and other meniscal changes.  April 2006 records of treatment at Nashville General Hospital, which the Court of Appeals for Veterans Claims (Court) ordered VA to seek, and which were received into the claims file in December 2011, include a diagnosis of "tear MM," i.e., a tear of the medial meniscus.  An April 2012 report of a VA MRI of the Veteran's left knee, conducted by a VA orthopedic specialist for purposes of treatment, includes diagnoses of a truncated free edge of the body of the lateral meniscus that may represent partial meniscectomy changes versus a partial tear; an intrameniscal signal of the medial meniscus consistent with a meniscal cysts; and degenerative changes in the articular cartilage of the lateral femoral condyle.  A treating VA orthopedist interpreted the MRI as showing the left knee status post anterior cruciate ligament reconstruction with postoperative changes to include lateral compartment articular cartilage changes.

These findings are relevant to the Veteran's claim for an increased rating for left knee disability because a 10 percent rating is warranted for "[c]artilage, semilunar, removal of, symptomatic," and a 20 percent rating is warranted where there is "[c]artilage, semilunar, dislocated, with frequent episodes of 'locking,' pain and effusion into the joint."  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board does not have the medical expertise to interpret the newly received April 2012 VA MRI report or the level of functional impairment attributable to the Veteran's meniscal (i.e., semilunar cartilage, see 38 C.F.R. § 4.71a, Diagnostic Code 5258) damage.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions; if the medical evidence of record is insufficient, VA is always free to supplement the record by ordering a medical examination to support its ultimate conclusions).  Based the above-described oversight at the August 2011 VA examination and the newly received VA and private medical evidence showing lateral and medial meniscal damage of the left knee, the Board finds that a new VA examination and opinion is required.  The August 2011 VA examination was conducted by a nurse-practitioner; the Board finds, however, that the history and currently disability with respect to the Veteran's left knee is sufficiently complex to require an examination by an orthopedic physician.  See 38 C.F.R. § 4.2 (examination reports-corrective action).  Additionally, the April 2012 VA MRI and records of VA orthopedic treatment may represent a recent worsening of the Veteran's condition, requiring additional physical examination.  See VAOPGCPREC 11-95.

In its July 2011 remand, the Board requested that the RO/AMC seek to obtain all records of VA treatment at the Chattanooga, Tennessee, VA community-based outpatient clinic from May 2004 to February 2005.  The RO/AMC requested those records in July 2011, and such records have not been received.  The Board notes, however, that among the records received is a February 25, 2005, record from the outpatient clinic stating that "[t]his is the first visit to COPC for this veteran."  As it is therefore reasonably certain that no records of treatment from May 2004 to February 2005 at this clinic exist, further attempts to obtain the records are not warranted.  See 38 U.S.C.A. § 5103A(b)(3).

In an April 2011 Joint Motion, granted by an Order of the Court in April 2011, it was agreed that VA must seek to obtain records of Dr. Limbaugh at a Nashville, Tennessee, Hospital, at which the Veteran was said to have had his knee evaluated.  On remand, the Veteran provided a medical release for records of treatment by Dr. Limbaugh at Nashville General Hospital in the years 2007 to 2008, which he indicated would reflect tears and arthritis in his left knee.  In December 2011, after several attempts, the RO/AMC received records of treatment at Nashville General Hospital in April 2006 for left knee disability by Dr. Thomas J. Limbird, showing that Dr. Limbird diagnosed the Veteran as having a tear of the medial meniscus and recommended that the Veteran undergo arthroscopic surgery of his left knee.  It appears likely that these are the records to which the Veteran had referred in a September 2006 VA Form 9 and in his August 2011 authorization and consent for release of medical records. However, to ensure compliance with the instructions of the Court, the RO/AMC should contact the Veteran and seek clarification as to whether the April 2006 records of treatment with Dr. Limbird are the records that he sought VA to obtain. See Stegall v. West, 11 Vet. App. at 271.

Further, as recent VA treatment records indicate continued treatment and observation for left knee disability, any additional relevant recent records of VA treatment should be sought and obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for right hand or left knee disabilities and may have records relevant to his claims that may not have been previously sought or obtained by VA.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include all relevant records of VA treatment from April 2012 forward.

The RO/AMC must contact the Veteran and seek clarification as to whether the records of treatment with Dr. Thomas J. Limbird in April 2006 at Nashville General Hospital, in which Dr. Limbird diagnosed the Veteran as having a torn medical meniscus, were the records he had sought VA to obtain when he submitted an authorization and consent to release records of Dr. Limbaugh in 2007 and 2008 at Nashville General Hospital.  If not, the RO/AMC must seek to obtain any additionally identified relevant records of treatment.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility or facilities for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service-connected left knee disability. 

Due to the complexity of the history and current nature of the Veteran's left knee disability, the examiner must be an orthopedic physician.

The RO/AMC must send the claims file to the orthopedic physician for review, and the physician must indicate that the claims file was reviewed.

The records reviewed must include a May 2005 report of a VA MRI of the Veteran's left knee, and VA examiners' reports dated in July 2005 and May 2007.

The records reviewed must include records of evaluation by Dr. Thomas J. Limbird in April 2006 at Nashville General Hospital, in which the Veteran was diagnosed as having a tear of the medial meniscus of the left knee and it was recommended that the Veteran undergo arthroscopic surgery.

The records reviewed must include a VA MRI of the left knee in April 2012 and a record of VA orthopedic consultation in April 2012. 
 
The physician must provide a diagnosis for each disorder of the left knee found upon examination.

The examiner must perform full range of motion studies of the left knee and comment on the functional limitations of the service-connected left knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the left knee in degrees.  

The examiner must indicate whether the Veteran has arthritis of the left knee, and if so, whether the arthritis results in any limitation of motion.

The examiner must indicate whether the Veteran has crepitus of the left knee.

The examiner must indicate whether the Veteran has atrophy of the muscles of the left lower extremity as a result of left knee disability.

The examiner must indicate whether the Veteran has instability of the left knee, to include recurrent subluxation or lateral instability.

The examiner must indicate whether any past removal of semilunar cartilage is related to any current left knee symptoms.

The examiner must indicate whether the Veteran has dislocated semilunar cartilage, and if so, whether he has frequent episodes of "locking," pain, and effusion into the joint.

The examiner must provide an opinion as to the impact of the Veteran's left knee disability on his social and occupational functioning.

The examiner must provide an opinion as to the impact of the Veteran's left knee disability on his ordinary activities of daily life and activities of daily living (ADLs).

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record.  

3. As indicated in the Board's July 2011 remand of this matter, the RO must adjudicate the claim of entitlement to service connection for a right middle finger disorder, as it is inextricably intertwined the claim for an increased rating for disability of the right little and right ring fingers.  If the claim is denied the Veteran must be advised of his appellate rights.  The Veteran is advised that the Board will only exercise appellate jurisdiction over the claim for service connection for right middle finger disability if he timely appeals any denial of the claim.

4. Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



